Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plural “inlet openings” with “center axes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “inlet openings comprising respective center axes” in line 9.  Claim 17, however, recites “the inlet opening” in line 2.  Examiner is confused as to whether one or plural inlet openings exist.  Clarification is requested; for purposes of this examination, Examiner will assume the only one inlet opening exists.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroy (US 4,644,202).
Claim 10:  Kroy discloses an electric motor-vehicle coolant pump (Fig. 1) comprising a housing (note housing of 10/32); a pump unit comprising blade elements (36), the pump unit being configured to pump a cooling fluid (see col. 1, lines 65-68); a motor unit (10) comprising a motor stator (12/28) and a motor rotor (18) which are mounted in the housing via a bearing (26), the motor rotor comprising an impeller element (note element upon which 36 rests) and a drive element (note axially extending portion of 18 housing 22) which extends in an axial direction and which comprises an axis of rotation (Fig. 1), the blade elements of the pump unit being arranged on the impeller element (Fig. 1); an inlet opening (note one of openings at 38, 40, 42) comprising a respective center axis (Fig. 1); and outlet openings (52) comprising respective center axes, wherein, the inlet openings and the outlet openings are each configured to allow the cooling fluid pumped by the pump unit to flow through the motor unit (Fig. 1), the outlet openings of the pump unit are arranged in the motor rotor (Fig. 1), and when viewed in an outlet direction, the respective center axes of the outlet openings include an angle α of 10 to 135 degrees with respect to a projection of the axis of rotation into the respective outlet opening (Fig. 1).
Claim 11:  Kroy further discloses that the outlet openings (52) are configured to extend substantially in a tangential direction or in a radial direction relative to the projection of the axis of rotation (Fig. 1).  
Claim 12:  Kroy further discloses that the angle is between 45 and 65 degrees. 
Claim 13:  Kroy further discloses that the outlet openings are formed as bores which are arranged in a circular configuration at a uniform mutual offset in a circumferential direction (Fig. 1).
Claim(s) 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (JP2007332839A).
Claim 10:  Morita discloses an electric motor-vehicle coolant pump (Figs. 1-4) comprising a housing (note housing of 10); a pump unit comprising blade elements (44a), the pump unit being configured to pump a cooling fluid (Figs. 1-4); a motor unit (33/44/45) comprising a motor stator (33) and a motor rotor (44/45) which are mounted in the housing via a bearing (15/46), the motor rotor comprising an impeller element (44) and a drive element (45) which extends in an axial direction and which comprises an axis of rotation (Fig. 1), the blade elements of the pump unit being arranged on the impeller element (Fig. 1); an inlet opening (note openings between 20/45) comprising a respective center axis (Fig. 1); and outlet openings (44b/60/61/64) comprising respective center axes, wherein, the inlet openings and the outlet openings are each configured to allow the cooling fluid pumped by the pump unit to flow through the motor unit (Figs. 1-4), the outlet openings of the pump unit are arranged in the motor rotor (Figs. 1-3), and when viewed in an outlet direction, the respective center axes of the outlet openings include an angle α of 10 to 135 degrees with respect to a projection of the axis of rotation into the respective outlet opening (Figs. 1-3, Examiner noting that the openings 61 are at a 90 degree offset from a projected axis parallel with the axis of rotation).
Claim 14:  Morita further discloses that the motor rotor is configured to be pot-shaped, and the drive element is configured to be cylindrical (Figs. 1-3).
Claim 16:  Morita further discloses that the outlet openings are provided (Examiner notes that both scenarios below appear fulfilled due to the fact that the motor rotor and drive element—which overlaps with the motor rotor—can be both pot-shaped and cylindrical), in at least one of an outermost region of the impeller element (Figs. 2 and 4, Examiner noting that the topmost portion of groove 60/64 is provided in the outermost bottom end of the impeller element) and, if the motor rotor is configured to be pot-shaped, in the impeller element (Fig. 4), or in the drive element which is configured to be cylindrical in a region of a transition from the impeller element to the drive element Fig. 4, Examiner noting the topmost portion of groove 64 can be viewed as occurring in a cylindrical transition area between the impeller and drive element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20040234395) in view of Kroy (US 4,644,202).
Claim 10:  Hatano discloses an electric motor-vehicle coolant pump (Figs. 1-2) comprising a housing (1); a pump unit comprising blade elements (17), the pump unit 
Hatano does not disclose that the respective center axes of the outlet openings include an angle α of 10 to 135 degrees with respect to a projection of the axis of rotation into the respective outlet opening.  However, Kroy teaches outlet openings (52) with respective center axes of the outlet openings include an angle α of 10 to 135 degrees with respect to a projection of the axis of rotation into the respective outlet opening (note 52 in Fig. 1).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include an angle opening as taught by Kroy into the apparatus of Hatano as having the opening exit at a further radial extent than the opening entrance will impart greater centripetal forces on the exiting fluid, increase its exit speed and assist in drawing additional fluid to cool the motor.
Claim 14:  Hatano and Kroy teach the previous limitations.  Hatano further discloses that the motor rotor is configured to be pot-shaped, and the drive element is configured to be cylindrical (Fig. 2).
Claim 15:  Hatano and Kroy teach the previous limitations.  Hatano further discloses the motor rotor is an external rotor (Figs. 1-2).
Claim 17:  Hatano and Kroy teach the previous limitations.  Hatano further discloses that the inlet opening is provided as an annular gap (note gap between 18 and 6) between the housing and the drive element which is configured to be cylindrical (Fig. 1).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US20040234395) in view of Kroy (US 4,644,202) and in further view of Morris (US 4,836,147).
Claim 18:  Hatano and Kroy teach the previous limitations.  Hatano is not explicit about the motor unit being an electrically commutated electric motor.  However, Morris teaches a similar structured pump which uses an electrically commutated electric motor (see col. 3, lines 2-3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the motor of Morris for that of Hatano as it involves mere substitution of one known element for another with a predictable expectation of success.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.